Case: 14-13392   Date Filed: 06/19/2017   Page: 1 of 52


                                                                   [PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 14-13392
                     ________________________

               D.C. Docket No. 4:12-cv-00355-RH-CAS

FLORIDA WILDLIFE FEDERATION INC.,
ENVIRONMENTAL CONFEDERATION
OF SOUTHWEST FLORIDA INC.,
CONSERVANCY OF SOUTHWEST FLORIDA INC.,

                                                        Plaintiffs - Appellants
                                                             Cross Appellees,

                                versus

UNITED STATES ARMY CORPS OF
ENGINEERS,
SOUTH FLORIDA WATER MANAGEMENT
DISTRICT,
FLORIDA DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

                                                      Defendants - Appellees
                                                           Cross Appellants.

                     ________________________

             Appeals from the United States District Court
                 for the Northern District of Florida
                    ________________________

                            (June 19, 2017)
               Case: 14-13392        Date Filed: 06/19/2017      Page: 2 of 52


Before TJOFLAT and ROSENBAUM, Circuit Judges, and RESTANI, * Judge.

ROSENBAUM, Circuit Judge:

       With the 1937 opening of Florida’s only cross-state water channel, the

Okeechobee Waterway (the “Waterway”), boats could reach the Gulf of Mexico

from the Atlantic Ocean without going around the southern tip of Florida. Besides

saving distance and time, the channel allowed smaller vessels to avoid uncertain

sea conditions offshore.

       Plaintiff-Appellants Florida Wildlife Federation, Inc., Environmental

Confederation of Southwest Florida, Inc., and Conservancy of Southwest Florida,

Inc., (collectively, “Conservationists”), complained about serious environmental

problems in this channel and the surrounding areas where Lake Okeechobee’s

waters flow. They asserted that decisions by Defendant-Appellee U.S. Army

Corps of Engineers (the “Corps”) about when and how to release water from

certain locks along the Waterway violate the Clean Water Act and Florida law

because they negatively affect the quality of the waters the Corps regulates.

       In response, the Corps invoked sovereign immunity, and the district court

dismissed the Conservationists’ complaint on that basis. The Conservationists now

appeal.



       *
         The Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
                                               2
                Case: 14-13392       Date Filed: 06/19/2017   Page: 3 of 52


      But they aren’t the only ones.            The South Florida Water Management

District (the “Water District”), an agency of the State of Florida, also appeals the

judgment. It does so, though, on the basis that the district court first should have

decided whether the Conservationists failed to join the Water District as an

indispensable party under Federal Rule of Civil Procedure 19(b).

      Like a boat navigating the most direct path from the Atlantic to the Gulf of

Mexico, we decide this appeal in the most straightforward way available: Rule

19(b). In doing so, we decline any invitation by the parties to take a longer,

unnecessary route to our decision. Because Rule 19(b) requires the dismissal of

this case regardless of whether we agree with the Water District’s sequencing

argument on cross-appeal or the Corps’s sovereign-immunity argument, we need

not reach those matters. So just as a boat captain in the Waterway has little reason

to prepare for rough waters at sea, we put these issues aside and affirm the district

court’s judgment on the grounds that the Water District was an indispensable party

under Rule 19(b). 1

                                       I. Background

      To the Conservationists, this case is about the quality of water and the

ecological conditions along the Waterway.            To the Corps, it is about federal

regulation of navigation through the Waterway. And to the Florida Department of


      1
          All pending motions are denied as moot.
                                               3
               Case: 14-13392    Date Filed: 06/19/2017   Page: 4 of 52


Environmental Protection (“DEP”) and the Water District, the case is about

protecting any authority the state might have over the waters at the center of this

controversy.    So resolving this case requires us to consider complex and

overlapping interests. Because understanding these interests is critical to finding

the right answer here, we review relevant background information below about

Florida’s water geography, Florida’s water-ecology issues, the roles that the

federal and state entities play in regulating the waters at issue in this case, and

federal and state law concerning water quality.

A. Florida’s Water Geography

      The Waterway is the only navigable cross-Florida water channel. Heading

west from the Atlantic Ocean, the Waterway strings together the St. Lucie Inlet,

the Indian River Lagoon, the St. Lucie River, the St. Lucie Canal, Lake

Okeechobee, and the Caloosahatchee River to arrive at the Gulf of Mexico.




                                Okeechobee Waterway




                                          4
               Case: 14-13392       Date Filed: 06/19/2017      Page: 5 of 52


       This case primarily concerns the western part of the Waterway along the

Caloosahatchee River, from Lake Okeechobee—“considered the heart of the water

resources system in south Florida,” U.S. Army Corps of Eng’rs, Jacksonville Dist.,

Final Supplemental Envtl. Impact Statement, Lake Okeechobee Regulation

Schedule i (2007) (“2007 LORS”)—heading west through the Caloosahatchee to

the Gulf of Mexico.2

       Besides their navigational function, the waters composing the Waterway

also play many other important roles. They serve as the source of water to

thousands of Floridians and are critical both to flood control and to the health of

major ecosystems in Florida. The waters also host commercial fishing operations

and visitors who enjoy using them for boating, canoeing, swimming, fishing, and

wildlife observation.

       Five navigation locks control the flow of water along the entirety of the

Waterway. The Conservationists’ complaint relates to the management of three of

these locks. First, the Moore Haven Lock and Spillway, known as “S-77,” is

closest to Lake Okeechobee and controls flows between Lake Okeechobee and the

Caloosahatchee River.          Second, 15.5 miles to the west of S-77, on the


       2
          Lake Okeechobee takes its name from the Muskogee words for “water” (“okee”) and
“big”     (“chobee”).      State   Library     &     Archives     of    Florida,    Okeechobee,
http://www.floridamemory.com/blog/2013/10/07/okeechobee/ (last visited June 15, 2017). It is
the third-largest natural freshwater lake (by surface area) contained entirely within the United
States. Encyclopaedia Britannica, Lake Okeechobee, https://www.britannica.com/place/Lake-
Okeechobee (last visited June 15, 2017).
                                               5
               Case: 14-13392       Date Filed: 06/19/2017      Page: 6 of 52


Caloosahatchee River, lies the Ortona Lock and Spillway, known as “S-78.”

Third, the W.P. Franklin Lock and Dam, known as “S-79,” is located 27.9 miles to

the west of S-78 and is the westernmost lock on the Caloosahatchee River.3

Opening a lock can allow water flow from one section of the Waterway to another,

while maintaining a lock in a closed position can prevent water flow between parts

of the Waterway.

B. Florida’s Ecological Water Issues

       Florida suffers from a Goldilocks problem when it comes to water in the

Waterway: too much or too little results in serious consequences. The waters in

the Waterway are healthiest and most useful when they fall within a range that is

just right. In this lawsuit, the Conservationists complain about only the problems

that arise as a result of low water in the Caloosahatchee River, a condition they

attribute in part to the Corps’s management of S-77, S-78, and S-79 under its 2008

regulation schedule. See generally U.S. Army Corps of Eng’rs, Jacksonville Dist.,

Cent. & S. Fla. Project: Water Control Plan for Lake Okeechobee & Everglades

Agric. Area (2008) (“2008 LORS”).




       3
         The last several miles of the Caloosahatchee River, located within the stretch between
the Gulf of Mexico and S-79, house the Caloosahatchee Estuary. An estuary is a body of water
that is partially enclosed, along with its surrounding coastal habitats, where fresh water from
rivers or streams combines with salt water from the ocean. See National Estuarine Research
Reserve System, Where Rivers Meet the Sea, https://coast.noaa.gov/data/estuaries/pdf/where-
rivers-meet-the-sea-teacher-guide.pdf (last visited June 15, 2017).
                                              6
              Case: 14-13392      Date Filed: 06/19/2017   Page: 7 of 52


      Low water levels can have adverse effects on navigation, water supply, and

fish and wildlife in the area. Among other negative effects, low water levels can

aggravate ecological conditions in the Caloosahatchee and St. Lucie Estuaries by

causing too high a level of salinity and saltwater encroachment into the freshwaters

of the Waterway.      But the Conservationists draw special attention to another

serious problem associated with lower water levels:          the emergence of algal

blooms. Often characterized by the bright-green appearance of the water in which

they are occurring, algal blooms represent a serious environmental problem

because they consume an excessive amount of oxygen from the water when the

constituent cells die. The remaining levels of oxygen may be too low to sustain

aquatic life, which can die off as a result.

      Algal blooms also can result in taste and odor problems with drinking water,

contribute to the formation of carcinogenic substances in drinking water when it

undergoes chlorination, and produce toxins that are not removed by the treatment

process. Algal-bloom toxins, in turn, can cause liver and neurological disease in

animals and humans who drink or come into contact with the water. They can

induce skin irritations, kill fish and other animals, and seriously impair the

recreational value of the body of water. And eating fish taken from waters during

algal blooms is dangerous. Algal blooms have happened in the Caloosahatchee




                                               7
             Case: 14-13392    Date Filed: 06/19/2017   Page: 8 of 52


River eight of the eleven years between 2001 and 2012. In 2011, eight weeks of

algal blooms proliferated.

C. The Federal and State Entities Who Regulate Florida’s Water Policy

      Management of the Waterway and its constituent waters is essential to

protect the health of the waters and to balance the important and sometimes-

competing interests in the Waterway. As we have alluded to, both Florida and the

Corps take part in that management.

      1. The History of Florida’s Water Management

      The State of Florida and the Corps have sought to manage the waters of

Lake Okeechobee since the late 1800s, building a complex system of canals,

levees, and storage areas to control the lake’s water levels. See Mildenberger v.

United States, 643 F.3d 938, 941 (Fed. Cir. 2011) (reviewing the history of the

Central & South Florida Project). Following hurricanes in 1926 and 1928 that

resulted in flooding, damage, and many deaths, Congress enacted the Rivers and

Harbors Act of 1930, authorizing the Chief of Engineers of the United States

Army, under the supervision of the Secretary of War (now Secretary of the Army),

to provide for flood control and navigation in Florida as well as elsewhere. Rivers

and Harbors Act of 1930, Pub. L. No. 71-520, 46 Stat. 918 (1930).

      In accordance with this Act, Congress directed the creation of a project for

navigation and flood control in the Caloosahatchee-Lake Okeechobee areas. See S.


                                        8
             Case: 14-13392     Date Filed: 06/19/2017   Page: 9 of 52


Doc. No. 115, 71st Cong., 2d Sess., at A-6 (1930) (Letter dated Mar. 15, 1930

from Lytle Brown, Major General, Chief of Engineers, United States Army, to

Hiram W. Johnson, Chairman Committee on Commerce, U.S. Senate). More

specifically, Congress acted on the Chief of Engineers’s recommendation to deem

“the St. Lucie Canal, the Caloosahatchee Canal, and other channels forming the

proposed cross-State waterway . . . navigable waters of the United States and

subject to the Federal laws for the protection of such waterways.” Id. at A-7.

      In 1948, Congress authorized the Army Corps of Engineers to preside over

the Central & South Florida Project (the “Project”) “for the benefit of navigation

and the control of destructive floodwaters and other purposes.” Flood Control Act

of 1948, Pub. L. No. 80-858, 62 Stat. 1175 (1948). The Project spans 12,000

square miles and includes the Okeechobee Waterway.

      Although the Corps bears management and operational responsibility for the

Project, the Water District—the Project’s “local sponsor”—maintains and operates

many of the structures within the Project. But the Water District does not maintain

and operate the “levees, channels, locks, and control works of the St. Lucie Canal,

Lake Okeechobee, Caloosahatchee River, and the main spillways of the water

conservation areas.” U.S. Army Corps of Eng’rs, Jacksonville Dist., Master Water

Control Manual, Cent. & S. Fla. Project for Flood Control & Other Purposes:

Auths. & Responsibilities 4-1 (1991). Those remain under the control of the Corps.


                                         9
              Case: 14-13392   Date Filed: 06/19/2017   Page: 10 of 52


      Rather, as the Water District has described its role in the Project, “the

agency interacts with the [Corps] on Lake Okeechobee operations within the

confines of the federally adopted lake regulation schedule.” South Florida Water

Management District, Final Adaptive Protocols for Lake Okeechobee Operations

iii (2010). The Water District further acknowledges that federal law requires local

sponsors to “maintain and operate all works after completion in accordance with

regulations prescribed by the Secretary of War [Army].” Id. at 7 (alteration in

original) (quoting 33 U.S.C. § 701c).

      Federal law demands that excepted areas and water-control structures—

which include the S-77, S-78, and S-79 water-control structures—be operated and

maintained in accordance with regulations approved by the Secretary of the Army.

33 C.F.R. § 208.10(a)(2). Congress intended the Corps’s control over these areas

and structures to “serve[] a number of competing functions, including flood

control, water supply, navigation, environmental protection and enhancement, and

recreational purposes.”   U.S. Army Corps of Eng’rs, Jacksonville Dist., Lake

Okeechobee Regulation Schedule Study, Final Envtl. Impact Statement and Annex

A i (1999).

      To “conform with objectives and specific provisions of authorizing

legislation and applicable Corps of Engineers reports,” the Corps manages Lake

Okeechobee’s water levels in accordance with a regulation schedule. U.S. Army


                                        10
              Case: 14-13392      Date Filed: 06/19/2017     Page: 11 of 52


Corps of Eng’rs, Engineer Reg. 1110-2-240, Engineering and Design, Water

Control Mgmt., Distribution Restriction Statement 2 (1982). The Corps develops

water-control plans for each specific project and revises them as necessary,

“provided such revisions comply with existing Federal regulations and established

Corps of Engineers policy.” Id.

       2. The 2008 LORS

       The most recent water-control plan for the Project, the 2008 LORS, was a

response to the heavy levels of rain Florida experienced in 2003-2005. See 2007

LORS at ii. The 2008 LORS represents an effort to more effectively address Lake

Okeechobee’s high-water problems of the prior few years through a water-release

“decision-making process that considers all the Congressionally-authorized project

purposes.” 2008 LORS at 7-1.4 Under the 2008 LORS, the “authorized project

purposes” include “flood control; navigation; water supply for agricultural

irrigation, municipalities and industry, the Everglades National Park . . . , regional

groundwater control, and salinity control.” Id.

       Because the Corps must consider certain constraints on the water-control

plan that are “interrelated and . . . [may involve] physical, legal, political, social

and major conflicts between authorized project purposes,” the 2008 LORS does



       4
          The page numbering of the 2008 LORS contains two numbers: the first represents the
larger section, and the second is the page number within the larger section.
                                            11
             Case: 14-13392    Date Filed: 06/19/2017   Page: 12 of 52


not emphasize one project purpose over the others. Id. Instead, every water-

release decision affecting Lake Okeechobee incorporates all project purposes.

      Under the 2008 LORS, decision frameworks known as “management bands”

guide the Corps’s water-control decisions relating to Lake Okeechobee. Id. at 7-

10. Each management band provides water-release guidance corresponding with a

particular level of water in Lake Okeechobee. The 2008 LORS establishes three

broad management bands: the High Lake Management Band, the Operational

Band, and the Water Shortage Management Band.

      Unlike for the other bands, the 2008 LORS explains that “[t]he goal of [the

Water Shortage Management Band] is to manage existing water supplies contained

within Lake Okeechobee in accordance with [Water District] rules and guidance.”

Id. at 7-24. Towards this end, the 2008 LORS provides that water releases for

certain statutorily approved beneficial uses of Lake Okeechobee—including,

among others, estuarine management and salinity control and dilution of pollutants

in project canals—“may be restricted at the discretion of the [Water District] as

outlined in the Water Shortage Management Band.” Id.

      As this provision affects navigation, the 2008 LORS explains that the Water

District “typically requests that the Corps implement reduced hours of lockages . . .

. During reduced hours of lockages, water is conserved and saltwater migration

upstream of S-79 is potentially reduced.”      Id. at 7-25.   But the 2008 LORS


                                         12
             Case: 14-13392    Date Filed: 06/19/2017     Page: 13 of 52


cautions, “[i]t is important to note that the [Water District] request for weekly

allocation volume water supply deliveries may not be sufficient to maintain

navigation depths in the [Waterway].”         Id.   Based on this circumstance, the

Conservationists contend that when the Water Shortage Management Band is in

effect, as a practical matter, the Corps’s authority to maintain navigation cannot be

a consideration in water-management decisions because navigation is often not

possible.

D. Laws Governing Administration of the Relevant Bodies of Water

      1. The Relevant Florida Statutes

             a. The Air and Water Pollution Control Act

      Florida enacted the Air and Water Pollution Control Act in part to improve

and protect the quality of Florida waters.          See Fla. Stat. § 403.021(2).   In

furtherance of this goal, Florida empowered the DEP to promulgate necessary rules

and regulations to implement the Air and Water Pollution Control Act.              Id.

§ 403.061. Among the rules that the DEP created, Florida Administrative Code

Rule 62-302.200, et seq. (“Florida Water Regulations”), comprehensively provides

for the prevention, abatement, and control of pollution in the state’s navigable

waters.

      The Florida Water Regulations set forth guidelines such as the following for

bodies of water like the Caloosahatchee River: minimum permissible levels of


                                         13
                Case: 14-13392    Date Filed: 06/19/2017       Page: 14 of 52


dissolved oxygen, see Fla. Admin. Code R. 62-302.530(58); limitations on the

concentration of dissolved solids, Fla. Admin. Code R. 62-302.530(59);

prohibitions on “[s]ubstances in concentrations which injure, are chronically toxic

to, or produce adverse physiological or behavioral response in humans, plants, or

animals,” Fla. Admin. Code R. 62-302.530(108); and maximum average salinity

concentrations, Fla. Admin. Code R. 40E-8.221. The Conservationists assert that

the Corps’s water-management decisions when the Water Shortage Management

Band is in effect create water conditions that violate the Florida Water Regulations.

                b. The Florida Water Resources Act

       Florida originally passed its Water Resources Act in 1972. See Fla. Stat.

§ 373.013. Under the statute, private citizens have a cause of action to enjoin the

operation of any stormwater facility that violates Florida law. But the Florida

Water Resources Act also provides that “[t]he governing board or the [DEP] shall

be a necessary party to any such suit.” Fla. Stat. § 373.433.5



      5
          The statute reads,

      Any stormwater management system, dam, impoundment, reservoir, appurtenant
      work, or works which violates the laws of this state or which violates the
      standards of the governing board or the [DEP] shall be declared a public nuisance.
      The operation of such stormwater management system, dam, impoundment,
      reservoir, appurtenant work, or works may be enjoined by suit by the state or any
      of its agencies or by a private citizen. The governing board or the [DEP] shall be
      a necessary party to any such suit.

Fla. Stat. § 373.433. The Florida Statutes do not define the meaning of the term “necessary
party.”
                                             14
             Case: 14-13392     Date Filed: 06/19/2017    Page: 15 of 52


      2. The Clean Water Act

      Congress enacted the Clean Water Act, 33 U.S.C. § 1251, et seq., to “restore

and maintain the chemical, physical, and biological integrity of the Nation’s

waters.” 33 U.S.C. § 1251(a). Towards this end, among other functions, the Clean

Water Act regulates pollution control at federal facilities. See id. § 1323. In

relevant part, it requires each agency with jurisdiction over a property or facility to

be “subject to, and comply with, all Federal, State, interstate, and local

requirements, administrative authority, and process and sanctions respecting the

control and abatement of water pollution in the same manner, and to the same

extent as any nongovernmental entity.” Id. § 1323(a). The statute exempts federal

agencies, however, from any state law or regulation “affecting or impairing the

authority of the Secretary of the Army . . . to maintain navigation.” Id. § 1371(a).

                              II. Procedural History

      The Conservationists filed suit against the Corps under the Clean Water Act.

They sought declaratory and injunctive relief in the form of a judgment declaring

that the Corps’s operation of S-77, S-78, and S-79 failed to comply with the

Florida Water Regulations and the Florida Water Resources Act, and an injunction

prohibiting the Corps from operating the structures in a manner that violates

Florida law. More specifically, the Conservationists asserted that the Corps’s

decisions to hold S-77, S-78, and S-79 closed when water is low causes violations


                                          15
               Case: 14-13392       Date Filed: 06/19/2017      Page: 16 of 52


of Florida’s water-quality standards for dissolved solids and dissolved oxygen in

the Caloosahatchee River, regulations of salinity and minimum water flows and

levels, and regulations prohibiting concentrations of injurious and chronically toxic

substances in the water. The Conservationists also complained that the Corps’s

operation of S-77, S-78, and S-79 interferes with the river’s designated uses for

drinking-water supply, for recreation, and for propagation of fish and wildlife.

       In response, the Corps moved to dismiss the complaint on the basis of

sovereign immunity, relying on § 1371(a)’s caveat that the Clean Water Act “shall

not be construed” as imposing liability where the allegedly prohibited conduct

“affect[s] or impair[s] the authority” of the federal government to “maintain

navigation.” 33 U.S.C. § 1371(a). Independently of the Corps, the DEP and the

Water District moved to dismiss the complaint, invoking Eleventh Amendment

sovereign immunity.6         In turn, the Conservationists voluntarily dismissed the

Water District and the DEP.

       Despite the Conservationists’ voluntary dismissal of the state parties, the

Water District then filed a motion for limited intervention in an effort to dismiss

the entire case against all parties, relying on Federal Rule of Civil Procedure 19(b)

and the Eleventh Amendment. The Water District’s argument had two parts. First,


       6
          Although the Conservationists articulated no claim and sought no relief against any
state actors, they included the DEP and the Water District as “necessary part[ies]” to the action
under the Florida Water Resources Act.
                                               16
               Case: 14-13392   Date Filed: 06/19/2017   Page: 17 of 52


the Water District contended that, even without considering the requirement under

Florida law that the “governing board or the department shall be a necessary

party,” the Water District was still a “required” party under Federal Rule of Civil

Procedure 19(a), meaning that it should be joined if possible based on its role in

the Project.

      Second, the Water District asserted that, if it was a “required” party here,

then it was also an “indispensable” party under Federal Rule of Civil Procedure

19(b) as a result of its significant regulatory interests and responsibility over

various aspects of the Project. In the Water District’s view, because it was both

indispensable under Rule 19(b) and immune from suit on the basis of its Eleventh

Amendment immunity, the lawsuit had to be dismissed against all parties without

reaching the issue of whether sovereign immunity protected the Corps’s water-

control decisions.

      So, in a nutshell, the Conservationists asserted that the Corps is liable under

the Clean Water Act for violating the Florida Water Regulations because the

Florida Water Resources Act provides a cause of action against any stormwater

facility that violates Florida law. And the Corps responded by claiming sovereign

immunity under § 1371(a) of the Clean Water Act based on the role navigation

plays in its management decisions. But since the Conservationists relied in part on

the Florida Water Resources Act to allege a violation of the Clean Water Act, the


                                         17
               Case: 14-13392        Date Filed: 06/19/2017       Page: 18 of 52


Water District contended that the litigation—including resolution of the Corps’s

claim of sovereign immunity—could not proceed without it. And because the

State invoked sovereign immunity, the Water District reasoned, the district court

was required to dismiss the case without first considering the Corps’s claim of

sovereign immunity.

       The district court granted the Conservationists’ motion to dismiss without

prejudice the Water District and the DEP 7 and denied the Water District’s motion

for limited intervention. As the court explained its ruling, the court declined to

allow the Water District to intervene without waiving its Eleventh Amendment

immunity. Nevertheless, the court did allow the Water District to participate in the

case as amicus curiae to present the arguments it wished. The order specifically

preserved and did not rule on whether the case could proceed without the Water

District as a party.

       On May 26, 2014, after further proceedings before both the district court and

this Court relating to these motions and others,8 the district court dismissed the



       7
          Although the district court acknowledged the Conservationists had already sought to
voluntarily dismiss the state parties by filing a notice of dismissal, the court made the dismissal
official without deciding whether a notice of voluntary dismissal could suffice to dismiss a party
in the absence of an amended complaint.
       8
          Below is a brief explanation of the proceedings that occurred between the district
court’s dismissal of the Water District as a party on December 21, 2012, and the district court’s
operative Order dismissing the case on May 26, 2014:


                                                18
               Case: 14-13392        Date Filed: 06/19/2017       Page: 19 of 52


Conservationists’ complaint under Federal Rule of Civil Procedure 12(b)(1) on the

grounds that § 1371(a) of the Clean Water Act preserves the Corps’s sovereign

immunity from suit when, as the district court concluded applied in this case, the

Corps’s authority to maintain navigation is at issue. Finding that granting the

Corps’s motion resolved the case in its entirety, the district court ruled that the

Water District’s motion to intervene was moot.

       In an alternative ruling, the district court determined that, under § 373.433 of

the Florida Statutes, the case could not proceed without the Water District or the

DEP.     In light of this alternative ruling, the district court expressly found it

“unnecessary to decide whether . . . the [Water] District would be [an

“indispensable” party] without whom the case could not go forward” under Rule

19(b). In effect, the district court declined to grant the Water District’s request to


        On January 4, 2013, the Water District moved for reconsideration of the December 21,
2012, order denying the Water District’s motion to intervene. Although the district court heard
oral argument on the Water District’s motion for reconsideration, before the district court could
issue a ruling, the Water District filed a notice of appeal of the district court’s December 21,
2012, order.

        While the Water District’s appeal from the December 21 order was pending before this
Court, the district court entered an order on September 27, 2013, indicating its intent to dismiss
the case as a whole upon resolution of, or remand from, the pending appeal. The September
2013 order stayed district-court proceedings pending resolution of the appeal of the December 21
order or remand for entry of a dismissal order, and it directed the parties to notify the clerk of
this Court concerning the entry of the court’s indicative rulings.

        On October 25, 2013, the Water District filed in this Court a motion to retain jurisdiction
and opposition to remand, contesting the indicative rulings that the district court entered. We
dismissed the Water District’s appeal for lack of jurisdiction, and we denied all pending motions
as moot. On remand, the district court filed its May 26, 2014, order dismissing the case. It is
that order from which the Conservationists and the State each appeal.
                                                19
              Case: 14-13392    Date Filed: 06/19/2017   Page: 20 of 52


consider first (before evaluating the Corps’s sovereign-immunity argument) the

Water District’s procedural argument under Federal Rule of Civil Procedure 19(b).

And, in fact, the district court chose not to rule at all on the Water District’s Rule

19(b) argument.

      The Conservationists appealed the district court’s order dismissing the case

based on the Corps’s sovereign immunity. Meanwhile, the Water District cross-

appealed, challenging the district court’s decision not to address, as a threshold

matter, the Water District’s argument that the litigation must be dismissed under

Rule 19(b).

                                  III. Discussion

      We may affirm the district court’s ruling on any basis the record supports.

Haynes v. McCalla Raymer, LLC, 793 F.3d 1246, 1249 (11th Cir. 2015). We may

do so “regardless of the grounds addressed, adopted or rejected by the district

court.” Bonanni Ship Supply, Inc. v. United States, 959 F.2d 1558, 1561 (11th Cir.

1992). After careful review, we affirm the judgment of the district court on the

basis that the Water District was an indispensable party under Rule 19(b).

      Rule 19, Fed. R. Civ. P., governs the required joinder of parties to an action.

Rule 19(a) lays out the standards for determining whether a party is “required” by

virtue of its interest in or importance to the action, and Rule 19(b) provides factors




                                         20
             Case: 14-13392     Date Filed: 06/19/2017    Page: 21 of 52


for a court to consider in determining whether, “in equity and good conscience,”

the action may proceed when a required party cannot be joined:

             Rule 19 states a two-part test for determining whether a
             party is indispensable. First, the court must ascertain
             under the standards of Rule 19(a) whether the person in
             question is one who should be joined if feasible. If the
             person should be joined but cannot be (because, for
             example, joinder would divest the court of jurisdiction)
             then the court must inquire whether, applying the factors
             enumerated in Rule 19(b), the litigation may continue.

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1279–80

(11th Cir. 2003) (internal quotation marks omitted); see Fed. R. Civ. P. 19.

      Here, the Water District contends that it cannot be joined because it invokes

its sovereign immunity. So the questions we must answer under Rule 19 include

the following: (1) is the Water District a required party under Rule 19(a)? And (2)

if so, under Rule 19(b), “in equity and good conscience,” should the litigation

proceed in the Water District’s absence?

      We begin with Rule 19(a), which provides that a party is required if “that

[party] claims an interest relating to the subject of the action and is so situated that

disposing of the action in the [party’s] absence may . . . as a practical matter impair

or impede the [party’s] ability to protect the interest.” Fed. R. Civ. P. 19(a). We

have held that “pragmatic concerns, especially the effect on the parties and the

litigation, control” this analysis. Focus on the Family, 344 F.3d at 1280 (internal

quotation marks omitted).
                                           21
             Case: 14-13392     Date Filed: 06/19/2017   Page: 22 of 52


      In its motion to dismiss, the Water District claimed a strong interest in the

outcome of the litigation in this case, and it argued that that interest would be

inadequately protected in the Water District’s absence. We agree. As we reviewed

above, the Water District is involved in an integral way in the Corps’s management

of the Project. The Water District is the local sponsor for the Project. So it

maintains and operates many of the Project’s structures.

      Indeed, under the 2008 LORS, when the Water Shortage Management Band

is in effect, the Corps defers to the Water District’s discretion to restrict water

releases.   So any injunction against the Corps as it relates to water-release

decisions in the Water Shortage Management Band could, as a practical matter,

potentially affect the Water District’s discretion.

      Plus, the Corps and the Water District must cooperate closely whenever

tension may arise between the Corps’s navigation goals and the Water District’s

conservation, water-quality, and other goals under the Water Shortage

Management Band. So any adjudication of the Corps’s liability or the scope of its

authority has the potential to carve a jagged line through the cooperative

arrangements that the Corps and the Water District use to implement the Project.

      And the Conservationists are not in any position to safeguard the Water

District’s interests in the litigation. Although the Conservationists and the Water

District share a general goal of protecting water quality, their interests are not the


                                          22
             Case: 14-13392     Date Filed: 06/19/2017   Page: 23 of 52


same. Nor can the Conservationists speak to how judicial intervention would

affect the Water District’s working relationship with the Corps or the Water

District’s ability to discharge all its duties—not just those relating to the

litigation—under the Project and Florida law. For all these reasons, we conclude

that the Water District is a required party under Rule 19(a).

      We turn now to the second question—whether the action should be

dismissed “in equity and good conscience” for lack of the Water District’s

involvement. See Fed. R. Civ. P. 19(b). That is, we ask whether the Water District

is a party traditionally labeled “indispensable” under the common law.        See

Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 119 (1968)

(“[A] court does not know whether a particular person is ‘indispensable’ until it

ha[s] examined the situation to determine whether it can proceed without him.”);

see generally 7 Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, Richard

L. Marcus, A. Benjamin Spencer & Adam N. Steinman, Federal Practice &

Procedure: Federal Rules of Civil Procedure § 1601 (3d ed. 2016) (reviewing the

incorporation of the doctrine into federal law).

      Rule 19(b) sets out four factors for us to consider:

             (1) the extent to which a judgment rendered in [the Water
             District’s] absence might prejudice [the Water District]
             or the other parties; (2) ‘the extent to which any prejudice
             could be lessened or avoided by’ ‘protective provisions
             in the judgment,’ ‘shaping the relief,’ or ‘other
             measures’; (3) whether a judgment rendered in [the
                                          23
              Case: 14-13392       Date Filed: 06/19/2017      Page: 24 of 52


              Water District’s] absence would be adequate; and (4)
              whether [the Conservationists] would have an adequate
              remedy if we dismissed the entire case.

Thermoset Corp. v. Bldg. Materials Corp. of Am., 849 F.3d 1313, 1319 (11th Cir.

2017) (quoting Fed. R. Civ. P. 19(b)). Accounting for these factors, we explain

below why the Water District qualifies as an indispensable party.

       First, the Water District’s interests would be greatly prejudiced by an action

proceeding in its absence.        Beyond those practical concerns we have already

discussed that might arise from judicial intervention into the Water District’s

relationship with the Corps, we must give strong consideration to the Water

District’s interest in this case because the Water District is a sovereign entity to

which we owe comity.

       In Rule 19(b) cases where a required party asserts sovereign immunity, the

Supreme Court has instructed us to give “[]sufficient weight to [the party’s]

sovereign status” out of recognition that any consideration of the merits in the

sovereign’s absence is “itself an infringement on . . . sovereign immunity.”

Republic of Philippines v. Pimentel, 553 U.S. 851, 864–65 (2008). 9 Taking our


       9
         The sovereign in question in Pimentel was foreign, and the Court noted that foreign
sovereign immunity in particular “is premised upon the perfect equality and absolute
independence of sovereigns,” Pimentel, 553 U.S. at 865 (internal quotation marks omitted), but
the Court’s reasoning regarding the application of Rule 19(b) appears just as applicable to the
context of domestic federal-state relationships insofar as immunity from private suit is
concerned. Compare id. at 866 (“[F]oreign sovereign immunity derives from standards of public
morality, fair dealing, reciprocal self-interest, and respect for the power and dignity of the
foreign sovereign.”) (internal quotation marks omitted), with Alden v. Maine, 527 U.S. 706, 714
                                              24
               Case: 14-13392       Date Filed: 06/19/2017       Page: 25 of 52


cue from the way in which the Supreme Court has applied this concept, we have no

choice but to conclude that the Water District is, in fact, “indispensable” to this

litigation.

       Pimentel involved an interpleader action to divide assets of Ferdinand

Marco, the former president of the Republic of the Philippines, payable as damages

to certain victims of his human-rights abuses, but to which other parties—

including state parties—had made claims. See id. at 857–59. The Court detailed

some of the considerations militating against allowing the interpleader action to

proceed in U.S. federal court without the Philippines state parties as defendants:

the damages owed to the human-rights victims had been awarded on the basis of

“events of historical and political significance” to the Philippines and its people;

the Philippines had an assumed comity interest in using its own courts to decide

the dispute; and it would be an affront for one state to seize another’s property

even if by judicial means. See id. at 866.

       Here, adjudication of the Conservationists’ complaint without the Water

District’s involvement would be an affront to Florida’s sovereignty for similar



(1999) (“The federal system established by our Constitution preserves the sovereign status of the
States . . . . [I]t reserves to them a substantial portion of the Nation’s primary sovereignty,
together with the dignity and essential attributes inhering in that status.”). If anything, state
sovereign immunity presents a more compelling case under Rule 19(b), as it “is a constitutional
doctrine that is meant to be both immutable by Congress and resistant to trends,” which is not the
case with foreign sovereign immunity. Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ.
Expense Bd., 527 U.S. 666, 686 n.4 (1999) (emphasis in original).
                                               25
               Case: 14-13392        Date Filed: 06/19/2017       Page: 26 of 52


reasons, even though the Water District and the Corps possess overlapping

jurisdiction over Florida’s water resources.                   Because of the way the

Conservationists have framed the Corps’s alleged transgressions—as violations of

the Clean Water Act only because they violate Florida Water Regulations and

Florida’s Water Resources Act—this case is fundamentally about Florida’s

protection of its own natural resources.

       And notably, the relevant Clean Water Act provision expressly incorporates

all state pollution-control rules, no matter whether procedural or substantive. See

33 U.S.C. § 1323(a).         In this case, although we need not discern the precise

meaning of the phrase “necessary party” in the Water Resources Act, Fla. Stat.

§ 373.433,10 the plain import of the language—which is incorporated into the

federal cause of action under § 1323(a)—is to ensure adequate representation and

protection of Florida’s interests in any action under the Florida Act. Proceeding

without the Water District, then, would not only prejudice the State’s interests in

the ways we have identified but also run counter to the State’s express intention

under the Water Resources Act to be involved in any action relying on its own

statute. In sum, this first factor under Rule 19(b) weighs heavily in favor of

dismissal.


       10
           Case law regarding the proper application of Rule 19(b) is dispositive in this case
regardless of the meaning of this phrase in the Florida statute. We would be the first court, state
or federal, to define the scope of the phrase, and we see no need to attempt to do so here.
                                                26
             Case: 14-13392    Date Filed: 06/19/2017   Page: 27 of 52


      Second, because of the nature of the Water District’s interests in the case, we

can discern no way in which prejudice could be avoided by means other than

joinder. As we have discussed, any relief in this case would take the form of an

injunction with potentially substantial consequences for the Water District’s

management of the Waterway. Regardless of whether the Water District might

find a court order simple to follow, no protective measures could mitigate the

Water District’s lack of discretion in pursuing its own management strategy. This

second factor also weighs in favor of dismissal.

      Third, the adequacy of the judgment would suffer without the Water

District’s involvement. True, the Water District could not be held liable in a

formal sense were it a party, so it is not meaningful to ask whether the Water

District would be bound by a judgment in favor of the Conservationists. But

adequacy refers to more than just the enforceability of a judgment against

particular parties; it refers to “the public stake in settling disputes by wholes,

whenever possible.” See Pimentel, 553 U.S. at 870 (internal quotation marks

omitted). And deciding this case without the Water District would not result in

that outcome. To the extent that the Corps takes the position that the Water

District enjoys discretion to restrict water flows in the Water Shortage

Management Band only because the Corps has chosen to defer to the Water

District in that circumstance, any injunction against the Corps would not end the


                                         27
               Case: 14-13392        Date Filed: 06/19/2017       Page: 28 of 52


litigation but instead could set up a battle between the Corps and the Water District

over who has the ultimate authority for making water-release decisions. If it’s the

Corps, an injunction against the Corps would eliminate the Corps’s ability to

choose to defer to the Water District, which, in turn, would end the Water

District’s discretion to restrict releases. But if it’s the Water District, an injunction

against the Corps would have no effect on the Water District’s authority to exercise

its water-release discretion.

       This public interest surpasses the private interests of potential parties

because it also includes “considerations of efficiency” that counsel in favor of

limiting the expenditure of public resources to one proceeding, rather than multiple

ones, to resolve the same controversy. See Provident Tradesmens Bank, 390 U.S.

at 111. Here, the Conservationists ultimately seek to effect change in the way

decisions are made about water control in the Waterway. Leaving out a major

player that bears responsibility for making and implementing such decisions would

deprive the process of its adequacy towards that end. So this factor also weighs in

favor of dismissal.

       Fourth, even if dismissal of this action will preclude an alternative remedy

for the Conservationists,11 this factor’s weight in favor of proceeding with


       11
          It is not clear that the Conservationists have no other remedy available. For example, it
would appear that the Conservationists could seek a remedy under the Administrative Procedure
Act, 5 U.S.C. § 501, et seq. (“APA”), given the nature of their challenge to the LORS regulations
                                                28
             Case: 14-13392     Date Filed: 06/19/2017     Page: 29 of 52


litigation cannot, in the circumstances of this case, overcome the weight of the

other three to the contrary, in light of Pimentel. The Supreme Court has already

told us as much in materially indistinguishable circumstances: “Any prejudice to

[the Conservationists] in this regard is outweighed by prejudice to the absent

entities invoking sovereign immunity. Dismissal under Rule 19(b) will mean, in

some instances, that plaintiffs will be left without a forum for definitive resolution

of their claims.”    Pimentel, 553 U.S. at 872.        Indeed, the Pimentel Court’s

sovereign-immunity analysis leaves little room for any other conclusion here:

             A case may not proceed when a required-entity sovereign
             is not amenable to suit. . . . [W]here sovereign immunity
             is asserted, and the claims of the sovereign are not
             frivolous, dismissal of the action must be ordered where
             there is a potential for injury to the interests of the absent
             sovereign.

Pimentel, 553 U.S. at 867.

      That describes the case in this proceeding. The Water District is entitled to

and has invoked sovereign immunity, and we cannot ignore that it could suffer

significant cognizable injury to its interests if the litigation here proceeds without

it. We can appreciate the district court’s equitable concern that “[t]he [Water]

District cannot eat its cake and have it, too. . . . The [Water] District can come

aboard or not as it chooses, but it cannot have it both ways.” But we think


and the United States’s broad waiver of immunity under the APA. See, e.g., Golden Pac.
Bancorp v. Clarke, 837 F.2d 509, 512 (D.C. Cir. 1988).
                                          29
                Case: 14-13392       Date Filed: 06/19/2017   Page: 30 of 52


Pimentel requires us, at least in this situation, to reach the opposite conclusion.

Because the Water District is an indispensable but absent sovereign, the action

must be dismissed under Rule 19(b).

      We conclude our discussion by expressly declining to rule on the Water

District’s argument about improper sequencing of the district court’s rulings. The

Rule 19(b) analysis fully disposes of the case, regardless. Even if the district court

erred in ruling on the Corps’s sovereign-immunity argument first, 12 we are

nonetheless under no obligation to address the issue on appeal. The principle that

we may decline to decide any issues unnecessary to resolving an appeal is a firm

one, “even if the district court did not apply the proper standard” in addressing an

issue we choose not to consider. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283,

1293 n.3 (11th Cir. 2010).

                                        IV. Conclusion

      For these reasons, we affirm the district court’s dismissal of the

Conservationists’ action.

      AFFIRMED.




      12
           To be clear, we express no view on this issue.
                                                30
             Case: 14-13392      Date Filed: 06/19/2017    Page: 31 of 52


TJOFLAT, Circuit Judge, specially concurring:

      I concur with the Court’s conclusion that the Water District is an absent but

indispensable party under Rule 19(b). I write separately to address the alternative

ground on which the District Court dismissed the Conservationists’ suit: the

Corps’s asserted immunity from suit under the navigation-maintenance exception.

I take no position on the scope of that immunity because, for the reasons that

follow, I believe it was legal error for the District Court to enter its broader-than-

necessary immunity holding when the straightforward analysis required by Rule

19(b) and respect for the Water District’s sovereign interests called for earlier

termination of the proceedings. Although district courts are indeed given

discretion to choose between multiple nonmerits grounds independently warranting

dismissal—that is, the district courts can choose how to “sequence” their rulings on

threshold grounds to best dispose of a case—this discretion is not unbounded. And

this case, with its strange and convoluted procedural posture, is the exceedingly

rare case in which that discretion was exceeded by declining to rule on a

nonjurisdictional ground (the Water District’s Rule 19(b) failure-to-join ground) in

favor of a jurisdictional basis (the Corps’s Rule 12(b)(1) sovereign-immunity

ground).




                                           31
              Case: 14-13392     Date Filed: 06/19/2017    Page: 32 of 52


                                           I.

      The Supreme Court has addressed the federal courts’ discretion to choose

between available nonmerits grounds for dismissal on three occasions since 1998

in the so-called “jurisdictional-sequencing trilogy” of Steel Co. v. Citizens for

Better Environment, 523 U.S. 83, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998),

Ruhrgas AG v. Marathon Oil Company, 526 U.S. 574, 119 S. Ct. 1563, 143 L. Ed.

2d 760 (1999), and Sinochem International Co. Ltd. v. Malaysia International

Shipping Corp., 549 U.S. 422, 127 S. Ct. 1184, 167 L. Ed. 2d 15 (2007). See

generally Alan M. Trammell, Jurisdictional Sequencing, 47 Ga. L. Rev. 1099,

1105–10 (2013). Admittedly courts faced with these issues have, to varying

degrees, “struggled to apply” the lessons of the jurisdictional-sequencing trilogy,

which has been seen as having created something of “a moving target for lower

courts.” See id. at 1110, 1111–16; see also Scott C. Idleman, The Emergence of

Jurisdictional Resequencing in the Federal Courts, 87 Cornell L. Rev. 1, 4 (2001)

(“To date, the lower federal courts have expressed both uncertainty and

disagreement over the proper interpretation of the resequencing doctrine, and given

its recent vintage, there has been only limited academic commentary on either its

validity or its implications.”). Nevertheless, careful examination of the reasoning

underlying the Supreme Court’s sequencing decisions with an eye toward the

interests at stake in this litigation resolves the issue here. And to the extent line-


                                           32
              Case: 14-13392     Date Filed: 06/19/2017    Page: 33 of 52


drawing questions remain about the precise scope of district courts’ discretion to

sequence threshold determinations, the task of answering those questions is left for

future cases that may not be so easily resolved.

      In Steel Co., the Supreme Court rejected the false, though widely embraced,

doctrine of “hypothetical jurisdiction,” whereby courts would bypass any inquiry

into the existence of their subject-matter jurisdiction to rule on more easily

resolved merits grounds. The Court rejected that doctrine, explaining that courts’

invoking it to reach the merits “comes to the same thing as an advisory opinion”

because “[h]ypothetical jurisdiction produces nothing more than a hypothetical

judgment.” Steel Co., 523 U.S. at 101, 118 S. Ct. at 1016 (citing Hayburn’s Case,

2 U.S. 408, 2 Dall. 409, 1 L. Ed. 436 (1792)). Though the Court recognized that its

own precedent “must be acknowledged to have diluted the absolute purity of the

rule that Article III jurisdiction is always an antecedent question,” the Court also

emphasized that “[m]uch more than legal niceties are at stake” because the

“statutory and (especially) constitutional elements of jurisdiction are an essential

ingredient of separation and equilibration of powers” struck between the three

branches of the Federal Government. Id. at 101, 118 S. Ct. at 1016. “For a court

to pronounce upon the meaning or the constitutionality of a state or federal law

when it has no jurisdiction to do so is, by very definition, for a court to act ultra

vires.” Id. at 101–02, 118 S. Ct. at 1016.


                                           33
             Case: 14-13392      Date Filed: 06/19/2017   Page: 34 of 52


      In Ruhrgas, the Court qualified the scope of its ruling in Steel Co. to make

clear that, though federal courts lack the authority to make merits determinations

before their jurisdiction has been established, those courts need not first decide

whether they have subject-matter jurisdiction over a proceeding that should be

dismissed on other jurisdictional grounds. The messy procedural history of the

litigation in Ruhrgas involved a consortium of European buyers who entered into

an agreement with Marathon Oil Company and several of its subsidiaries and

affiliates for certain gas-licensing rights in the Heimdal Field of the Norwegian

North Sea. 526 U.S. at 578–79, 119 S. Ct. at 1567. When that agreement soured,

the Marathon Oil plaintiffs filed suit in Texas state court, asserting various state-

law claims for fraud, tortious interference with prospective business relations,

breach of fiduciary duty, and civil conspiracy. Id. at 579, 119 S. Ct. 1567–68. The

European defendants removed the case to federal court, asserting three bases for

federal subject-matter jurisdiction: (1) there would be diversity jurisdiction under

28 U.S.C. § 1332 if one of the plaintiffs, Marathon Oil’s Norwegian subsidiary,

were to be stricken as fraudulently joined; (2) there was federal-question

jurisdiction under 28 U.S.C. § 1331 based in federal common law; and (3) there

was jurisdiction under 9 U.S.C. § 205, which governs international arbitration

agreements. See id. at 579–80, 119 S. Ct. at 1568. After the case had been

removed, the European defendants then moved to have the case dismissed for lack


                                          34
             Case: 14-13392      Date Filed: 06/19/2017   Page: 35 of 52


of personal jurisdiction on the theory that they had insufficient contacts to the State

of Texas while the Marathon plaintiffs moved to have the case remanded to state

court because the case lacked federal subject-matter jurisdiction. Id. at 580–81,

119 S. Ct. at 1568.

      The Supreme Court in Ruhrgas thus faced the question of whether the

district court to which the case had been removed must rule first on the issue of its

subject-matter jurisdiction, or whether it could instead choose to rule first on the

existence of personal jurisdiction. The Court decided the latter. Based on

principles of federalism and judicial economy, the Court held that it is not an abuse

of discretion for a district court to resolve “a straightforward personal jurisdiction

issue presenting no complex question of state law” when the alternative is to first

rule on an “alleged defect in subject-matter jurisdiction rais[ing] a difficult and

novel question” that may have preclusive effect if the proceedings were to be

remanded to state court. Id. at 587–88, 119 S. Ct. at 1572. While the Court

explained that subject-matter jurisdiction should generally be resolved first because

“in most instances” doing so “will involve no arduous inquiry” and the same

concerns of “expedition and sensitivity to state courts’ coequal stature should

impel the federal court to dispose of that issue first,” the Court declined to impose

a bright-line rule to that effect. Id. Although the “character of the two

jurisdictional bedrocks” of subject-matter and personal jurisdiction


                                          35
             Case: 14-13392      Date Filed: 06/19/2017    Page: 36 of 52


“unquestionably differs”—because “[s]ubject-matter limitations on federal

jurisdiction serve institutional interests” under Article III, whereas personal

jurisdiction “‘represents a restriction on judicial power . . . as a matter of individual

liberty’” in line with principles of due process—“[t]hese distinctions do not mean

that subject-matter jurisdiction is ever and always the more ‘fundamental.’” Id. at

583–84, 119 S. Ct. at 1570 (citing Steel Co., 523 U.S. at 94–95, 118 S. Ct. at 1012,

and Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702, 102 S. Ct. 2099, 2104, 72 L. Ed. 2d 492 (1982)). In short, the Court held

that “there is no unyielding jurisdictional hierarchy” and there “are circumstances

in which a district court appropriately accords priority to” another threshold

determination before reaching the existence of its subject-matter jurisdiction. Id.

at 578, 119 S. Ct. at 1567.

      The final chapter in the Supreme Court’s jurisdictional-sequencing trilogy

further clarified courts’ discretion to choose between threshold grounds for

dismissal. The Court’s decision in Sinochem confirmed that, in appropriate

circumstances, a district court may dispose of a case on any proper nonmerits

ground—including nonjurisdictional grounds—before establishing its subject-

matter jurisdiction. That is, district courts may at times rule on discretionary

doctrines warranting dismissal that are not compelled by the federal courts’ limited

authority over certain categories of matters or certain individual litigants before


                                           36
               Case: 14-13392       Date Filed: 06/19/2017       Page: 37 of 52


first establishing subject-matter jurisdiction. See Steel Co., 523 U.S. at 89, 118 S.

Ct. at 1010. The factual background of Sinochem involved a suit brought in

federal court by a Malaysian shipping company against a Chinese importer seeking

compensation for misrepresentations the Chinese importer allegedly made to a

Chinese admiralty court to secure a judgment against the Malaysian shipping

company. 549 U.S. at 426–27, 127 S. Ct. at 1188–89. The Chinese importer

moved to dismiss the suit on several grounds, including lack of subject-matter and

personal jurisdiction, international comity, and relevant here, the nonjurisdictional

doctrine of forum non conveniens. 1 Id. at 427, 127 S. Ct. at 1189.

       The Sinochem Court held that a district court may “bypass[] questions of

subject-matter and personal jurisdiction” and dismiss a suit under the doctrine of

forum non conveniens “when considerations of convenience, fairness, and judicial

economy so warrant.” Id. at 432, 127 S. Ct. at 1192. The Court reasoned that the

factual circumstance before it presented “a textbook case for immediate forum non

conveniens dismissal” while the required subject-matter inquiry would have

“presented an issue of first impression” requiring analysis “at some length” and

“[d]iscovery concerning personal jurisdiction would have burdened [the Chinese


       1
         The doctrine of forum non conveniens vests district courts with the discretion to dismiss
a case when another forum would have jurisdiction and trying the case in the plaintiff’s chosen
forum would be oppressive or vexatious to the defendant or would be otherwise inappropriate
based on a weighing of several private- and public-interest factors. The doctrine of forum non
conveniens is not mandatory and is therefore nonjurisdictional. See generally Piper Aircraft Co.
v. Reyno, 454 U.S. 235, 241, 102 S. Ct. 252, 258, 70 L. Ed. 2d 419 (1981).
                                                37
               Case: 14-13392       Date Filed: 06/19/2017      Page: 38 of 52


importer] with expense and delay.” Id. at 435, 127 S. Ct. at 1194. Given that the

district court “inevitably would dismiss the case without reaching the merits,”

requiring a jurisdictional inquiry first would be “all to scant purpose.” Id. When

“subject-matter or personal jurisdiction is difficult to determine” and the relevant

nonmerits “considerations weigh heavily in favor of dismissal, the court properly

takes the less burdensome course.” Id. at 436, 127 S. Ct. at 1194. The Court

cautioned, however, that when “a court can readily determine that it lacks

jurisdiction over the cause or the defendant, the proper course would be to dismiss

on that ground.” Id.

       In Levin v. Commerce Energy, Inc., 560 U.S. 413, 130 S. Ct. 2323, 176 L.

Ed. 2d 1131 (2010), over the objections of Justices Thomas and Scalia, a six-

member majority of the Supreme Court implicitly clarified the caveat in Sinochem

that the “proper course” for courts that can “readily determine” a jurisdictional

nonmerits ground for dismissal is “to dismiss on that ground.” 2 The issue in Levin

was whether a group of producers and consumers of natural gas could sue the Tax

Commissioner of Ohio for allegedly discriminatory state taxation. Id. at 419, 130

S. Ct. at 2328–29. The two primary grounds for dismissal facing the district court

were comity, which is a prudential doctrine, and the Tax Injunction Act, 28 U.S.C.

       2
         Justice Ginsburg wrote the majority opinion on behalf of herself, Chief Justice Roberts
and Justices Stevens, Kennedy, Breyer, and Sotomayor, to which Justice Thomas, joined by
Justice Scalia, took exception in his concurrence. Justices Kennedy and Alito each added a brief
concurrence as well.
                                               38
             Case: 14-13392     Date Filed: 06/19/2017   Page: 39 of 52


§ 1341, which is jurisdictional in nature. Id. The majority ultimately concluded

that comity required that the case be brought first in the Ohio courts and declined

to reach the scope of the Tax Injunction Act, citing Sinochem for the proposition

that a “federal court has flexibility to choose among threshold grounds for

dismissal.” See id. at 432, 130 S. Ct. at 2336–37 (citing Sinochem, 549 U.S. at

431, 127 S. Ct. at 1191).

      Justice Thomas, writing for himself and Justice Scalia, concluded that the

Levin majority erred by not instead ruling on the jurisdictional grounds for

dismissal under the Tax Injunction Act. Justice Thomas faulted the majority for its

“misplaced” reliance on Sinochem “because it confuses the fact that a court may”

dismiss a case on a nonmerits ground before deciding a jurisdictional ground “with

whether, and when, it should.” Id. at 434, 130 S. Ct. at 2337–38 (Thomas, J.,

concurring). Justice Thomas distinguished the situation in Levin from that in

Sinochem where the Court determined that it was proper to rule first on the forum

non conveniens ground for dismissal before reaching the pending jurisdictional

challenges on grounds of efficiency. In Levin, however, there was “no economy to

deciding the case on the nonjurisdictional ground” because “[t]he same analysis

that supports dismissal for comity reasons subjects this case to the [Tax Injunction]

Act’s jurisdictional prohibition.” Id. at 435, 130 S. Ct. at 2338. By declining to

follow “the settled principle that judges presented with multiple non-merits


                                         39
             Case: 14-13392     Date Filed: 06/19/2017    Page: 40 of 52


grounds for dismissal should dismiss on jurisdictional grounds first,” the majority

illegitimately “upends” an “important area of the law.” Id. at 436, 130 S. Ct. at

2339. Justice Thomas’s stricter reading of Sinochem’s preference for jurisdictional

nonmerits rulings, however, garnered only two votes.

      Distilling what we know from the jurisdictional-sequencing trilogy of Steel

Co., Ruhrgas, and Sinochem, as later clarified in Levin, several key themes emerge.

First, though the federal courts lack the power to issue a merits ruling without the

jurisdiction to do so, there is no bright-line rule that categorically determines which

nonmerits grounds for dismissing a case must be addressed in which order.

Second, it is clear that the district courts have some degree of leeway to sequence

these nonmerits grounds for dismissal, but this discretion is not unbounded. The

necessary inquiry courts must make when deciding between available nonmerits

grounds for dismissal is guided by a non-exhaustive and case-specific set of

considerations. Those considerations may include convenience, fairness, the

interests served by structural principles such as federalism and comity, and judicial

economy and efficiency. Third, although no “jurisdictional hierarchy” requires

courts to determine subject-matter jurisdiction before personal jurisdiction, courts

are generally expected to resolve jurisdictional nonmerits grounds for dismissal

before nonjurisdictional nonmerits grounds. As Levin suggests, however, this

preference is hardly insurmountable and may be overcome even in circumstances


                                          40
               Case: 14-13392      Date Filed: 06/19/2017       Page: 41 of 52


that do not require the parties or the court to expend additional time or resources

before reaching a decision.

                                              II.

       To the best of my knowledge, this appears to be the first case squarely

presenting a sequencing challenge to a district court’s decision to dismiss a case on

the jurisdictional ground of sovereign immunity under Rule 12(b)(1) rather than

the nonjurisdictional ground of indispensability under Rule 19(b). 3 In addition to

the novelty of the question it presents, this case is further complicated by its

procedural posture, which includes two sovereign entities each asserting distinct

theories favoring dismissal in response to the Conservationists’ challenge to an

intricate federal-state regulatory regime. Balancing the unique circumstances of

this case in light of the interests served by the Water District’s indispensability

under Rule 19(b) and the Corps’s claim to sovereign immunity, I believe the

District Court abused its discretion when it failed, as a matter of law, to properly

calibrate these interests. Given their proper weight, the interests at stake in this

case tip the balance overwhelmingly in favor of dismissal under Rule 19(b).

Because the District Court in the absence of the Water District improperly reached



       3
        Although the issue was never reached because the case was ultimately disposed of on
comity grounds, the state-party defendant in Levin also raised Rule 19(b) as an alternative
ground for dismissal because the plaintiffs failed to join other state utilities involved in
administering the allegedly discriminatory state tax. See Levin v. Commerce Energy, Inc., 560
U.S. 413, 419 n.1, 130 S. Ct. 2323, 2329 n.1, 176 L. Ed. 2d 1131 (2010).
                                              41
             Case: 14-13392     Date Filed: 06/19/2017    Page: 42 of 52


the scope of the Corps’s sovereign immunity, I believe this Court should have

vacated that portion of the District Court’s ruling.

        First and most critically, the very reasons the Water District is an

indispensable party under Rule 19(b) also counsel that Rule 19(b) is the ground

that should dispose of this case. The “concrete form” of the dignity and comity

interests at stake in affording the proper respect due the Water District as a

sovereign entity also strongly favors dismissing the case because of the Water

District’s absence. See Pimentel, 553 U.S. at 865–66, 128 S. Ct. at 2190. By

ratifying the Conservationists’ voluntary dismissal of the Water District and

unnecessarily proceeding to reach the scope of the Corps’s immunity under the

navigation-maintenance exception, the District Court set the stage for a potentially

expansive ruling in the Water District’s absence. Granting the Corps broad

immunity would directly and adversely affect the delicate balance of power struck

by the United States and the State of Florida in their management of the Waterway.

The Conservationists, whose narrow concerns in this particular litigation do not

align with the full range of regulatory interests possessed by the Water District,

cannot be expected to serve as an adequate representative of the Water District if

the Water District were not joined as a party. And even if the Water District could

have waived its Eleventh Amendment immunity or participated as amicus curiae,

these limited accommodations would fail to fully vindicate the Water District’s


                                          42
             Case: 14-13392     Date Filed: 06/19/2017    Page: 43 of 52


sovereign interests, whether by forcing the Water District to forfeit its rightful

immunity from suit or by treating the Water District as little more than an

interested bystander. When taken together with the other interests at stake and

absent substantial countervailing reasons, the Water District’s sovereign interests

strongly favor dismissal under Rule 19(b).

      Second, the Rule 19(b) issue in this case is straightforward and easily

resolved whereas defining the scope of the Corps’s immunity under the Clean

Water Act’s navigation-maintenance exception is not. Defining the scope of the

navigation-maintenance exception here would require interpreting a much-

contested and unsettled provision of the Clean Water Act in light of the principles

announced in the Supreme Court’s decision in Central Green Co. v. United States,

531 U.S. 425, 121 S. Ct. 1005, 148 L. Ed. 2d 919 (2001). And to the extent the

answer to that question touches on the constitutional limits of the Corps’s

authority, the principles of constitutional avoidance outlined by Justice Brandeis in

Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346–48, 56 S. Ct. 466,

482–84, 80 L. Ed. 688 (1936) (Brandeis, J., concurring), likewise counsel in favor

of dismissal on other grounds. Cf. Solid Waste Agency of N. Cook Cty. v. U.S.

Army Corps of Eng’rs, 531 U.S. 159, 172–73, 121 S. Ct. 675, 683, 148 L. Ed. 2d

576 (2001) (declining to defer to the Corps’s regulation of the term “navigable

waters” in the Clean Water Act when “an administrative interpretation of a statute


                                          43
              Case: 14-13392     Date Filed: 06/19/2017     Page: 44 of 52


invokes the outer limits of Congress’ power,” especially when doing so would

“alter[] the federal-state framework by permitting federal encroachment upon a

traditional state power”).

      Moreover, the relative ease of deciding the Rule 19(b) ground is made even

starker when, as is the case here, the governing federal substantive law at issue

expressly indicates that the Water District is at the very least a “necessary” party to

any such proceedings. See 33 U.S.C. § 1323(a). Indeed, the Water District’s

indispensability in this case is so obvious that the District Court raised it, on its

own, as an alternative ground for dismissal. The District Court even went so far as

to note that “[t]he [Water] District argues with considerable force that it is indeed

an indispensible party, even without regard to the state statute explicitly addressing

this issue”—that is, for the purposes of Rule 19(b) urged by the Water District. It

is thus a little baffling that the District Court, despite undertaking essentially all of

the analysis needed to determine the Rule 19(b) issue, simply declined to rule on

this ground at all, much less that it declined to do so as its exclusive basis for

dismissal. The District Court rejected the Water District’s repeated calls to rest its

holding on Rule 19(b) as follows:

      I disagree. Even if a district court may address other issues without
      deciding whether it has subject-matter jurisdiction, the assertion that a
      district court must address other issues first is a hard sell. The Army
      Corps has properly raised the issue of subject-matter jurisdiction. I
      choose to address that issue first, and to address the indispensable-
      party issue only as an alternative basis for dismissal.
                                           44
             Case: 14-13392     Date Filed: 06/19/2017    Page: 45 of 52


Although the District Court was of course correct to note that it possesses a case-

appropriate level of discretion to sequence nonmerits grounds for dismissal, that

discretion is not unfettered. And though district courts need not explicitly spell out

their reasons for choosing how to best manage their own dockets and sequence

threshold determinations—and I do not propose to impose any sort of additional

clear-statement requirement for sequencing decisions—the basis for the exercise of

that discretion must rest on some discernible rationale that is not substantially

outweighed by the sort of countervailing considerations relied on in Steel Co.,

Ruhrgas, and Sinochem. Below I evaluate several rationales that may have

motivated the District Court to prioritize dismissing the case based on the Corps’s

immunity rather than the Water District’s indispensability. The relative ease of

determining the Water District’s indispensability compared to the difficulty of

determining the scope of the Corps’s immunity, however, strongly favors dismissal

under Rule 19(b).

      Third, ruling on the Water District’s indispensability is a narrower ground

for dismissing the case than would be holding that the Corps is immune from suit

under the navigation-maintenance exception. By holding the Water District

indispensable for purposes of the Conservationists’ suit, the District Court gives

full effect to the Water District’s immunity from suit without impinging to the

slightest degree on the Corps. Nor would such a ruling have the potential to upset


                                          45
               Case: 14-13392      Date Filed: 06/19/2017       Page: 46 of 52


the delicate balance of concurrent authority shared by the Water District and the

Corps for purposes of managing the Waterway. In contrast, by entering a ruling on

the scope of the Corps’s immunity unnecessary to dispose of this case after the

Conservationists managed to drop the Water District from the proceedings, the

District Court ran the risk of interpreting the unsettled issue of the Corps’s

immunity too broadly, a risk exacerbated by the Water District’s inability to

participate fully as a party to the suit. 4 Because Rule 19(b), as the Supreme

Court’s decision in Pimentel makes clear, functions in part to protect these sorts of

sovereign interests, the broader nature of a determination of the Corps’s immunity

also favors dismissal under Rule 19(b).

       Fourth, the resources expended by the parties involved in this litigation and

the District Court that were required to assess the Corps’s immunity and determine

the lack of subject-matter jurisdiction as a factual matter under Rule 12(b)(1)

appear to be significantly more extensive than would have been necessary to

decide the Water District’s indispensability under Rule 19(b). I suspect that the

case could have been disposed of simply by allowing responsive briefing and

argument after the Water District first moved to dismiss the case under Rule 19(b)

and taking judicial notice of the way in which federal and state agencies share

jurisdiction over managing the Waterway. Even if some additional fact-finding

       4
         As noted above, I express no opinion as to the scope of the Corps’s immunity under the
navigation-maintenance exception.
                                              46
              Case: 14-13392     Date Filed: 06/19/2017     Page: 47 of 52


would have been called for, such efforts would, at a minimum, need not have been

any more extensive than the remarkably generative efforts that have given root to

and sustained the procedural thicket that appears fully formed before us.

      Importantly, I do not want to overstate my reliance on these efficiency

considerations. With the benefit of hindsight, appellate courts can easily second-

guess the on-the-ground determinations that district courts must make

prospectively when deciding between alternative grounds for dismissal. The

difficulty and uncertainty inherent in making necessarily case-specific decisions

justifies the district courts’ discretion in the first place, and weighing the likely

costs of alternative threshold grounds for dismissal is precisely where that

discretion is at its apex. As a general matter, then, the mere fact that a district

court’s chosen ground for dismissal later appears to have proven more resource-

intensive to decide than would have an available alternative should not constitute

an abuse of discretion. Here, the excessive amount of time and effort spent in

these proceedings that could have been avoided is simply another, but by no means

dispositive, consideration favoring dismissal under Rule 19(b).

      Taken together, the Water District’s sovereign interests, the relative ease of

the alternative analyses, the narrower decisional grounds, and the fewer resources

required to determine the issues weigh heavily in favor of dismissal under Rule

19(b). On the other side of the balance, the Corps points us to two considerations


                                           47
             Case: 14-13392     Date Filed: 06/19/2017    Page: 48 of 52


that may have motivated the District Court’s decision that the Corps believes offset

the considerations favoring dismissal under Rule 19(b): first, that reaching the

Corps’s immunity would comport with the general preference in sequencing

decisions for resolving jurisdictional grounds before reaching other

nonjurisdictional threshold grounds for dismissal; and second, that the finality of

judgments is better served by dismissing on the ground of the Corps’s immunity.

      I disagree. The first countervailing consideration the Corps directs our

attention to is the general preference for deciding a jurisdictional threshold ground

before a nonjurisdictional one. See Sinochem, 549 U.S. at 436, 127 S. Ct. at 1194

(noting that when “a court can readily determine that it lacks jurisdiction over the

cause or the defendant, the proper course would be to dismiss on that ground.”). I

do agree that, all else being equal, courts should reach jurisdictional threshold

grounds first. But this general preference is just that—a preference. And as the

Supreme Court’s recent decision in Levin implies, that preference is hardly

insurmountable and all else is rarely equal. Moreover, the force of this preference

is even further diminished here because the nonjurisdictional Rule 19(b) ground for

dismissal in turn rests in large part on the Water District’s Eleventh Amendment

immunity from suit. We have previously recognized that an “assertion of Eleventh

Amendment immunity essentially challenges a court’s subject matter jurisdiction.”

Seaborn v. State of Fla., Dep’t of Corr., 143 F.3d 1405, 1407 (11th Cir. 1998); but


                                          48
             Case: 14-13392     Date Filed: 06/19/2017    Page: 49 of 52


see Greater New Orleans Fair Hous. Action Ctr. v. U.S. Dep’t of Hous. & Urban

Dev., 639 F.3d 1078, 1084–85 (D.C. Cir. 2011) (noting that “there is considerable

uncertainty about sequencing in the Eleventh Amendment context”). As a result,

whatever the strength of this general preference for jurisdictional threshold rulings,

which would not be dispositive in any event, that preference provides only slight

support for reaching the Corps’s immunity under these circumstances. Again, the

unique procedural posture of this case makes it the rare one in which the proper

course is to dismiss on a nonjurisdictional threshold ground before reaching a

jurisdictional one. But the general preference for deciding jurisdictional grounds

first did not alone relieve the District Court from taking into account the other

considerations at stake.

      Similarly unavailing is the Corps’s remaining rationale of respecting the

finality of judgments. In line with the Corps’s theory, the District Court could

have decided that dismissing the case for lack of subject-matter jurisdiction on the

basis of the Corps’s immunity, which would have been a dismissal with prejudice,

would put a decisive end to the Conservationists’ likely resort to further litigation.

Read charitably, the Corps seems to be arguing that if the District Court were to

dismiss the case under Rule 19(b) and decline to reach the scope of the Corps’s

immunity, the Conservationists might then refile their case in Florida state court,

where the Water District might be amenable to suit because the Eleventh


                                          49
             Case: 14-13392      Date Filed: 06/19/2017   Page: 50 of 52


Amendment would not apply. See Lapides v. Bd. of Regents of Univ. Sys. of Ga.,

535 U.S. 613, 616, 122 S. Ct. 1640, 1642, 152 L. Ed. 2d 806 (2002). If that were

to happen, the Corps would then likely remove the newly refiled case to federal

court, bringing the Conservationists’ suit full circle.

      These purported finality concerns are overblown. The Corps’s hypothetical,

whatever its plausibility may be under a different set of facts, rings hollow here

because the Corps overlooks a crucial fact at the center of this litigation: the

Conservationists brought no claims of any sort against the Water District, which

was joined solely for the purpose of complying with the governing federal and

state law under which the Conservationists sued the Corps. Should a refiled case

be removed to federal court, the parties would then be in essentially the same

position they currently occupy. The Water District would once again move to be

dismissed as a party and to have the case dismissed under Rule 19(b) because the

case cannot proceed in its absence. Moreover, dismissal would also be compelled

by principles of res judicata—just as would be the case if the Conservationists had

refiled the same suit were the District Court’s ruling on the Corps’s sovereign

immunity to stand. Cf. Pimentel, 553 U.S. at 872, 128 S. Ct. at 2193 (“As matters

presently stand, in any later suit against it Merrill Lynch may seek to join the

Republic and the Commission and have the action dismissed under Rule 19(b)

should they again assert sovereign immunity.”). Should the Conservationists’


                                           50
              Case: 14-13392       Date Filed: 06/19/2017   Page: 51 of 52


hypothetical refiled case remain in state court, both the Water District and the

Corps would be free to assert any available ground warranting dismissal of the

case—which is likely one of the reasons the Conservationists decided against filing

their suit in state court in the first place.

       In short, I struggle to see what, if any, interest in finality would be served by

granting the Corps’s preferred sovereign-immunity ground for dismissal that would

not be served just as effectively as dismissing the case on the Rule 19(b) ground.

To the extent the Corps is seeking an interest not in the finality of this particular

litigation but rather an interest in having a court declare that it is immune from all

litigation of this sort, such an interest is inapposite to determining how best to

sequence threshold grounds for dismissal in any particular case. In line with the

case-by-case nature of these determinations, which will necessarily result in

nonmerits rulings, courts should be careful not to credit such far-reaching and

speculative concerns. This is especially true when, as is the case here, the party

seeking the broader ruling attempts to do so to the potential detriment of an absent

sovereign entity whose absence is itself an independent ground warranting

dismissal.

       The general preference for dismissal on jurisdictional grounds and the

concern for the finality of judgments cited by the Corps are insufficient, taken

alone and taken together, to counterbalance the considerations that


                                                51
             Case: 14-13392    Date Filed: 06/19/2017    Page: 52 of 52


overwhelmingly tip in favor of dismissing the Conservationists’ suit under

Rule 19(b). Whatever the precise outer boundaries of the discretion to sequence

threshold nonmerits grounds for dismissal may prove to be in other cases, a

question which we do not today determine, it is clear that the District Court

exceeded those bounds here.




                                         52